Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Agent Michael Winternitz on 07/12/2022.

The application has been amended as follows: 

Independent Claim 24 is being amended to include the limitations of dependent Claim 29 and Claim 29 is being canceled. 

24. (Currently Amended) A blood transfer system, comprising:
a lumen-containing device fluidically coupleable to a patient; and
a blood transfer device having an inlet port in fluid communication with the lumen-containing device, the blood transfer device having a first fluid flow path to receive a first volume of blood and a second fluid flow path to receive a second volume of blood, 
the blood transfer device having a valve disposed in the first fluid flow path, 
the valve opens in response to a difference in pressure between a valve inlet and a valve outlet,
at least a portion of the first volume of blood being received into the blood transfer device via the first fluid flow path when the valve is open,
the valve automatically closing after the portion of the first volume of blood is received in the blood transfer device, 
the valve allowing negative pressure within the second fluid flow path to draw a second volume of blood through a portion of the second fluid flow path that is separate from the first fluid flow path.

29. (Canceled)

Status of the Claims
Applicant’s arguments, filed 06/28/2022, have been fully considered. 
Applicants have amended their claims, filed 06/28/2022
Applicant’s amendment amended claims 1, 7, 9, 14, 16, and 22.
Applicant’s amendment left claims 3-4, 8, 10-11, 14-15, 17-19, and 23-30 as originally filed or previously presented.
Applicant’s amendment entered new claims 31-67.
Claims 5-6, 12-13, are 20-21 are cancelled by way of the applicant’s amendment.
The examiner’s amendment has amended claim 24 and canceled claim 29.
Claims 1-4,7-11,14-19, 22-28, and 30-67, as filed 06/28/2022 and in view of the examiner’s amendment provided above, are the current claims hereby under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 17-18, filed 06/28/2022, with respect to the claim rejections under 35 USC § 102 have been fully considered and are persuasive. The claims have been amended to include limitations not disclosed by the prior art previously relied upon. The claim rejections under 35 USC § 102 have been withdrawn. 

Claim Rejections - 35 USC § 103 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 17-18, filed 06/28/2022, with respect to the claim rejections under 35 USC § 103 have been fully considered and are persuasive. The claims have been amended to include limitations not taught or suggested by the prior art previously relied upon. The claim rejections under 35 USC § 103 have been withdrawn. 

Double Patenting – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 17-18, filed 06/28/2022, with respect to the double patenting rejection have been fully considered and are persuasive. A Terminal Disclaimer has been filed. The double patenting rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-4,7-11,14-19, 22-28, and 30-67 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 9, and 16, the prior art previously relied upon, and those discovered during search and consideration of the claims, fails to teach or reasonably suggest a valve disposed in a first fluid flow path configured to transition between a closed configuration in which the valve contacts a valve seat to form a substantially fluid tight seal and an open configuration in which the valve allows at least a portion of the first volume of blood to flow via the first fluid flow path toward the valve, where the valve is configured to transition from the closed configuration to the open configuration in response to a difference in pressure between a valve inlet and a valve outlet, and is further configured to automatically return to the closed configuration after the portion of the first volume of blood is received into the blood transfer device.
Regarding Claim 24, the prior art previously relied upon, and those discovered during search and consideration of the claims, fails to teach or reasonably suggest a blood transfer device having a valve disposed in the first fluid flow path, the valve opens in response to a difference in pressure between a valve inlet and a valve outlet, and the valve automatically closing after the portion of the first volume of blood is received in the blood transfer device.
Regarding Claim 31, the prior art previously relied upon, and those discovered during search and consideration of the claims, fails to teach or reasonably suggest a valve disposed in the first fluid flow path and configured to transition between a closed configuration in which the valve contacts a valve seat to form a substantially fluid tight seal and an open configuration in which the valve allows at least a portion of the first volume of blood to flow via the first fluid flow path toward the valve and the channel extending from a proximal end of the inlet port when the portion of the first volume of blood flows via the first fluid flow path toward the valve.
Regarding Claim 37, 49, and 61, the prior art previously relied upon, and those discovered during search and consideration of the claims, fails to teach or reasonably suggest a valve disposed in the first fluid flow path and configured to transition between a closed configuration in which the valve contacts a valve seat to form a substantially fluid tight seal and an open configuration in which the valve allows at least a portion of the first volume of blood to flow via the first fluid flow path toward the valve and the channel extending from a proximal end of the inlet port when the portion of the first volume of blood flows via the first fluid flow path toward the valve.
Regarding Claim 44, the prior art previously relied upon, and those discovered during search and consideration of the claims, fails to teach or reasonably suggest a valve disposed in the first fluid flow path and configured to transition between a closed configuration in which the valve contacts a valve seat to form a substantially fluid tight seal and an open configuration in which the valve allows at least a portion of the first volume of blood to flow via the first fluid flow path toward the valve, the valve configured to transition from the closed configuration to the open configuration in response to a difference in pressure between a valve inlet and a valve outlet and the valve configured to automatically return to the closed configuration in response to an equalization of pressure between the valve inlet and the valve outlet.
Regarding Claim 55, the prior art previously relied upon, and those discovered during search and consideration of the claims, fails to teach or reasonably suggest the valve configured to transition from the closed configuration to the open configuration in response to a difference in pressure between a valve inlet and a valve outlet and the valve configured to automatically return to the closed configuration in response to an equalization of pressure between the valve inlet and the valve outlet.
The closest prior art of record includes Desch (US 6050957 A) who discloses a valve disposed in a first fluid path. However, Desch does not teach or reasonably suggest that the valve is configured automatically transition from a closed to open position after the portion of the first volume of blood is received into the blood transfer device or in response to an equalization of pressure between a valve inlet and valve outlet.
The closest prior art of record also includes Vaillancouert (US 6126643 A) who discloses a valve disposed within a first fluid flow path configured to transition from an open to closed position automatically after a first volume of fluid has been received and a channel extending from a proximal end of the inlet port when the portion of the first volume of blood flows via the first fluid flow path toward the valve. However,  Vaillancouert does not teach or reasonably suggest the valve contacts a valve seat to form a substantially fluid tight seal in the closed position, and the valve configured to automatically return to the closed configuration in response to an equalization of pressure between the valve inlet and the valve outlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791